Citation Nr: 0201865	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to October 6, 1996, 
for the assignment of a 10 percent disability evaluation for 
tinnitus.



ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran served on active duty from June 1970 to September 
1972.

This appeal arises from rating decisions in March 1998 and 
July 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted a 10 
percent disability evaluation for bilateral tinnitus, 
effective from October 6, 1996.


FINDINGS OF FACT

1.  In a rating decision dated in January 1973, service 
connection was granted for bilateral defective hearing with 
tinnitus, and the disability was rated noncompensably 
disabling from September 2, 1972, the date following the 
veteran's separation from active duty.

2.  In a letter dated in February 1973, the VA informed the 
veteran that his hearing condition with tinnitus had been 
service-connected but that compensation was not payable 
because the disability was noncompensably disabling; a timely 
notice of disagreement with this decision was not received 
from the veteran.

3.  A claim for an increased evaluation for impaired hearing, 
construed by the RO to include tinnitus, was determined to 
have been received on October 6, 1997, the date of a private 
treatment record.

4.  A rating decision dated in March 1998 assigned a 10 
percent disability evaluation for tinnitus, and a rating 
decision dated in July 1998 assigned an effective from 
October 6, 1996, one year previous to the receipt of the 
veteran's reopened claim, based on a finding that the change 
in the law that became effective in March 1976 was 
liberalizing as to the veteran.


CONCLUSION OF LAW

The criteria for an effective date prior to October 6, 1996, 
for the assignment of a 10 percent disability evaluation for 
service-connected tinnitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.114 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The veteran is seeking an effective date prior to October 6, 
1996, for the assignment of a 10 percent disability 
evaluation for tinnitus.  After examining the record, the 
Board is satisfied that all relevant facts pertaining to the 
veteran's claim have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim.  The Board notes that no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
effective date previous to October 6, 1996, for the 
assignment of a 10 percent disability evaluation for tinnitus 
as the RO has complied with the notice provisions of the VCAA 
and its implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an effective date previous to October 6, 1996, for the 
assignment of a 10 percent disability evaluation for tinnitus 
in the statement of the case issued during this appeal and 
advised him of the provisions of the VCAA in correspondence 
dated in May 2001.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an effective date 
previous to October 6, 1996, for the assignment of a 10 
percent disability evaluation for tinnitus.  The Board finds 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran is seeking an effective date prior to October 6, 
1996, for the assignment of a 10 percent disability 
evaluation for tinnitus.  The record shows that the veteran 
filed an original claim for VA compensation benefits on June 
12, 1972, several months before his separation from service.  
The claim was filed on VA Form 21-526e and was for service 
connection for bilateral hearing loss and tinnitus.  In 
January 1973, the RO granted service connection for bilateral 
defective hearing, perceptive type, with tinnitus, and a 
noncompensable evaluation was assigned for this disability, 
effective from the date following his separation from service 
(September 2, 1972).  The written notification sent to the 
veteran in February 1973 informed him that service connection 
had been granted for a hearing condition with tinnitus, which 
was found to be less than 10 percent disabling.  No notice of 
disagreement with this decision was received from the 
veteran.

On October 7, 1997, the veteran filed a claim in which he 
indicated that he was seeking a compensable rating for his 
service-connected impaired hearing.  A copy of a private 
treatment record dated on October 6, 1997, which showed that 
the veteran was evaluated for tinnitus, was received shortly 
thereafter.  The RO construed the claim to include a claim of 
entitlement to a compensable evaluation for tinnitus.  By a 
rating decision dated in March 1998, a 10 percent evaluation 
was granted for tinnitus, and in a July 1998 rating decision 
the grant was made effective from October 6, 1996, based on a 
liberalizing change in the law that had taken effect in March 
1976.

It is contended by the veteran that he has had constant and 
persistent ringing in his ears, both day and night, ever 
since he was discharged from the service in September 1972, 
and that he is therefore entitled to a 10 percent evaluation 
retroactive to the date of the original grant in September 
1972.

While the veteran may well have been experiencing constant 
tinnitus ever since service, it does not follow from this 
that an earlier effective date for the 10 percent rating for 
tinnitus is warranted.  The provisions of the rating schedule 
in effect at the time of the 1973 rating decision provided 
that tinnitus was to be rated as noncompensably disabling 
unless it was a symptom of brain disease due to trauma or 
cerebral arteriosclerosis.  See 38 C.F.R. § 4.84b, Code 6260 
(1973).  However, the rating schedule was amended in March 
1976 to provide for a 10 percent evaluation for persistent 
tinnitus as a symptom of acoustic trauma.  See 41 Fed. Reg. 
11,291, 11,298 (1976).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

However, the provisions of 38 U.S.C.A. § 5110(g) constitute 
an exception to 38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(g) 
provides that, subject to the provisions of § 5101 of title 
38, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
act or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  The date 
of administrative determination of entitlement is the date of 
the VA determination authorizing the benefit, here the March 
1998 rating decision.  McCay v. Brown, 106 F.3d 1577, 1580 
(Fed. Cir. 1997).

The provisions of 38 C.F.R. § 3.114, which implement 38 
U.S.C.A. § 5110(g), state in pertinent part:

(a) Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation...is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation...is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement...The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.

See McCay v. Brown, 9 Vet. App. 183 (1996).

In order for benefits to be paid or furnished to any 
individual under laws administered by VA, a specific claim in 
the form prescribed by the Secretary of Veterans Affairs must 
be filed.  38 U.S.C.A. § 5101(a) (West 1991).  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (§ 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid).

While the veteran may have had persistent tinnitus due to 
acoustic trauma in March 1976, at the time that the rating 
schedule was amended to allow for a 10 percent rating for 
such condition, a claim for increased compensation was not 
received until October 1997.  In the absence of a claim for a 
compensable rating prior to October 1997, there is no legal 
basis upon which to award a compensable rating for tinnitus 
earlier than one year prior to the receipt of the October 
1997 claim.  See Gold v. Brown, 7 Vet. App. 315, 320 (1995) 
(veteran who did not file dependency allowance application 
until 12 years after he first met the criteria pursuant to a 
new law could only obtain allowance no earlier than one year 
prior to date of application); Viglas v. Brown, 7 Vet. App. 
1, 3-5 (1994) (§ 5110(g) was clearly intended to limit 
maximum amount of recoverable retroactive benefits to one 
year prior to the filing of an application).

It was not until the veteran submitted his statement on 
October 7, 1997, that he indicated an intent to reopen his 
claim for a compensable rating for tinnitus.  In fact, the 
record shows that there was no correspondence from the 
veteran or medical evidence of any type received after he was 
notified of his noncompensable rating by letter in February 
1973, until he filed his claim in October 1997.  (A copy of a 
private treatment record dated on October 6, 1997, which 
showed that the veteran was evaluated for tinnitus, was 
received shortly thereafter.)  Thus, there is no evidence 
indicating any written communication prior to that time, that 
reflects an intent on the part of the veteran to file a claim 
for a compensable rating for tinnitus. While the VA, on its 
own initiative, may have adjudicated such entitlement between 
the change in the law in 1976, and the date of receipt of the 
veteran's reopened claim, there exists no such requirement 
under the law.  In this case, a date of October 6, 1996, has 
been granted on the basis of liberalizing legislation.  This 
is one year prior to the date the veteran filed his claim and 
is the earliest date that may be assigned under liberalizing 
legislation.  

It is therefore the Board's judgment that the veteran 
reopened his claim for a compensable rating for tinnitus in 
October 1997, and that the effective date in October 1996, 
assigned by the RO for a compensable evaluation, was the 
earliest date allowed by law.  It follows that the claim for 
an effective date prior to October 6, 1996, for the 
assignment of a 10 percent disability evaluation for tinnitus 
must be denied.


ORDER

Entitlement to an effective date prior to October 6, 1996, 
for the assignment of a 10 percent disability evaluation for 
tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

